--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10
 
SECURED PROMISSORY NOTE


Amount:
$400,000.00                                                                                                                       May
15, 2012


FOR VALUE RECEIVED, China Direct Investments, Inc., a Florida corporation (the
“Borrower”), hereby unconditionally promise to pay to the order of China
Discovery Investors, Ltd., a Florida corporation, and or its assigns (“Lender”)
at the location designated by Lender in writing, in lawful money of the United
States of America the principal sum of $400,000 (the “Principal Amount”),
together with interest on the unpaid principal amount outstanding at a rate of
1% per month.


Section 1: Interest.  Interest shall accrue during the term of this loan and
shall be payable in full on the Maturity Date as hereinafter defined.


Section 2: Principal.  The Principal Amount of this Promissory Note, or a
portion thereof as specified by Lender from time to time in a written notice to
Borrower, is due on December 10, 2012 (the “Maturity Date”).


Section 3: Repayment and Maturity.  Subject to the terms and conditions hereof,
the Principal Amount of this Promissory Note plus the accrued interest shall be
due and payable as stipulated in Sections 1 and 2 of this Promissory Note on the
Maturity Date, and shall be paid by the Borrower in cash, check, and money order
or by wire transfer to the account designated by Lender. Principal and accrued
interest due under this Promissory Note may be prepaid in advance by Borrower at
any time. Lender has the right to transfer this Promissory Note to its assigned
entity and/or individual.


Section 4: Security. Borrower’s obligation to repay this Promissory Note is
secured by Borrower’s pledge of certain assets of Borrower (the “Collateral”)
under the terms of a Security Agreement by and between Borrower and Lender of
even date herewith (the “Security Agreement”).


Section 4: Events of Default. The occurrence of any one or more of the following
events shall be deemed to be a default hereunder (“Events of Default”):


(a) the Borrower shall fail to pay on the Maturity Date the Principal Amount or
interest;
 
(b) the Borrower shall fail to observe or perform any of its obligations under
this Promissory Note or the Security Agreement;
 
(c) any event or condition shall occur which results in the acceleration of the
maturity of any obligation of the Borrower or enables (or, with the giving of
notice or lapse of time or both, would enable) a creditor of the Borrower to
accelerate the maturity thereof or, under circumstances in the nature of a
default, to require the prepayment or repurchase thereof prior to the maturity
thereof;
 
(d) the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;
 
(e) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of twenty (20) days; or an order for
relief shall be entered against the Borrower under the federal bankruptcy laws
as now or hereafter in effect; or
 
(f) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000.00 shall be rendered against the Borrower and shall
continue unsatisfied and unstayed for a period of 5 days, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Borrower to enforce any such judgment.
 

 
 

--------------------------------------------------------------------------------

 

Upon an Event of Default, the Lender may, at the Lender’s option, (i) without
notice or demand of any kind to Borrower or any other person, declare the entire
Principal Amount and all accrued and unpaid interest hereunder immediately due
and payable, (ii) exercise any and all rights, power and remedies available to
it under the Security Agreement, and (ii) exercise any and all rights, power and
remedies available to it at law or in equity.
 
Section 5: Miscellaneous.
 
(a) The Borrower and all endorsers, sureties and guarantors now or hereafter
becoming parties hereto or obligated in any manner for the debt represented
hereby, jointly and severally waive demand, notice of non-payment and protest
and agree that if this Promissory Note goes into default and is placed in the
hands of an attorney for collection or enforcement of the undersigned's
obligations hereunder, to pay reasonable attorney's fees and all other costs and
expenses incurred in making such collection, including but not limited to
attorney's fees and costs on appeal of any judg­ment or order.
 
(b) Laws, Severability, Venue, Waivers.  The validity of this Promissory Note
and the rights, obligations and relations of the Parties hereunder shall be
construed and determined under and in accordance with the laws of the State of
Florida, without regard to conflicts of law principles thereunder provided,
however, that if any provision of this Promissory Note is determined by a court
of competent jurisdiction to be in violation of any applicable law or otherwise
invalid or unenforceable, such provision shall to such extent as it shall be
determined to be illegal, invalid or unenforceable under such law be deemed null
and void, but this Promissory Note shall otherwise remain in full force.  Suit
to enforce any provision of this Promissory Note, or any right, remedy or other
matter arising therefrom, will be brought exclusively in the state or federal
courts located in Broward County, Florida.  Borrower agrees and consents to
venue in Broward County, Florida and to the in personam jurisdiction of these
courts and hereby irrevocably waives any right to a trial by jury.


(c) This Promissory Note shall be binding upon the successors, assigns, heirs,
administrators and executors of the Borrower and inure to the benefit of the
Lender, its successors, endorsees, assigns, heirs, administrators and executors.




 
China Direct Investments, Inc.
 
 
 
By: /s/ Marc Siegel
 
Name: Marc Siegel
 
Title: General Manager




